TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00052-CV





Edward Marc Payne, Appellant


v.


Lun Kui Liu, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 149,939-C, HONORABLE OLIVER KELLY, JUDGE PRESIDING





PER CURIAM


	Appellant Edward Marc Payne has filed a motion to dismiss this appeal.  The
motion is granted.  Tex. R. App. P. 59(a)(2).
	The appeal is dismissed.

Before Justices Powers, Jones and B. A. Smith
Dismissed on Appellant's Motion
Filed:  March 13, 1996
Do Not Publish